Per Curiam:
This suit was filed with the Indian. Claims Commission (Docket No. 292) to recover sums alleged to be due the Indians under certain treaties entered into between the Creek Nation and the United States. The Commission entered findings of fact and an opinion pursuant to which a judgment of dismissal was entered. The Creek Nation appeals here from that decision.
Upon consideration of the record below, as well as the briefs and argument of counsel in this court, and the court being in agreement with the disposition of the case made by the Indian Claims Commission, its judgment of dismissal is affirmed.
It is so ordered.